The opinion of the Court was afterwards drawn up by
Shaw C. J.
By the terms of sale, the defendant acquired no title to the pew, but only a right to obtain a title by deed, on compliance with certain terms, which he never complied with. Under this contract he had a license only to occupy the pew, and the acts and votes of the parish afterwards, were .a sufficient revocation of such license. But if it is to be understood from the terms of sale, that after the first payment the purchasers were to occupy for one year, at which time the second payment would become due, it was a lease for a year, on the expiration of which the defendant holding over without making further payment, the plaintiffs had a right to enter without notice and did enter, and the defendant’s entry and occupation afterwards was a trespass.
But were he to be considered tenant at will, we think the result would be the same. The vote of the 11th of May was a sufficient notice to quit, if the defendant had notice of it, which it is stated in the report that he had. But if he was tenant, at will, it was upon the terms of paying interest in *147nature of rent. But he paid none, and therefore, by the statute relied on, St. 1825, c. 89, § 4, fourteen days’ notice was sufficient.
The several votes of the parish, proposing to extend the time for giving deeds, upon certain terms specified, were offers only, and not being acceded to by the defendant, do not enlarge his rights, or limit those of the plaintiffs.
Exceptions overruled, and judgment of the Court of Common Pleas affirmed.